Case: 10-30587 Document: 00511481505 Page: 1 Date Filed: 05/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 18, 2011
                                     No. 10-30587
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




PAVEL A. NAZAROV, Ph.D.,

                                                   Plaintiff-Appellant,

versus

BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY
AND AGRICULTURAL AND MECHANICAL COLLEGE,

                                                   Defendant-Appellee.




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                 No. 2:08-CV-3978




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30587 Document: 00511481505 Page: 2 Date Filed: 05/18/2011



                                   No. 10-30587

      Pavel Nazarov, a native and citizen of Russia, was fired as a postdoctoral
researcher at LSU Health Services Center. He sued the university for national
origin discrimination under in various federal and state statutes. The district
court granted the university summary judgment, explaining its reasoning in a
thorough and convincing opinion, Nazarov v. La. State Univ., 2010 WL 1930074
(E.D. La. May 10, 2010).
      Nazarov appeals pro se. We have reviewed the briefs, pertinent portions
of the record, and the applicable law. Because there is no error, we affirm, es-
sentially for the reasons given by the district court.
      We address two other issues raised by Nazarov. First, he asserts a new
claim on appeal that he held a “property right” in his employment and that LSU
deprived him of that right without due process. Not only has Nazarov failed to
cite any caselaw to support that theory, he has also forfeited that claim by failing
to raise it in the district court. Black v. N. Panola Sch. Dist., 461 F.3d 584, 593
(5th Cir. 2006). We will not consider a new claim on appeal unless the issues
involved are purely legal and failure to address the claim would result in a mani-
fest miscarriage of justice. Id.
      Second, Nazarov claims he was irreparably harmed by the lack of a tran-
script of the summary judgment hearing. He has failed to indicate, however,
how he was prejudiced. See Veillon v. Exploration Servs., Inc., 876 F.2d 1197,
1200-01 (5th Cir. 1989). If the district court erred by not ordering a transcriptSS
which we are not convinced it didSSany error was harmless. Id.
      AFFIRMED.




                                         2